UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8039



LARRY MCLEOD,

                                              Petitioner - Appellant,

          versus


SUPERINTENDENT, J.J. CLARK,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:02-cv-00281-JAB)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry McLeod, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              On May 29, 2003, this court denied a certificate of

appealability and dismissed Larry McLeod’s appeal of a district

court order denying his 28 U.S.C. § 2254 (2000) petition.                   See

McLeod v. Clark, No. 03-6486 (4th Cir. May 29, 2003) (unpublished).

Over three years after the issuance of our opinion, McLeod filed a

notice   of    appeal    in   the   district   court   and   a   motion   for   a

certificate of appealability in this court.

              To   the    extent     McLeod    seeks    a     certificate       of

appealability, the court has previously considered this request and

denied it.     Accordingly, we decline to consider the request, as it

is duplicative, and we deny it on that basis.               Even if we were to

entertain the motion, we would lack jurisdiction over McLeod’s

appeal because it is clearly untimely.           See Fed. R. App. P. 4(a).

Accordingly, we deny leave for McLeod to proceed in forma pauperis

and dismiss the appeal.        See United States v. Pardee, 356 F.2d 982

(4th Cir. 1966) (“The proliferation of notices of appeal is to be

discouraged.”).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                     DISMISSED




                                      - 2 -